Citation Nr: 0921962	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in (RO) 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
migraine headaches.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
June 1999, after more than 20 years of active honorable 
military service.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the RO.  
In a June 2007 rating decision the Veteran's migraine 
headache disorder was assigned the current rating. 

In February 2009, the Veteran's then-representative, the 
North Carolina Division of Veterans Affairs, revoked its 
power of attorney to continue providing accredited 
representation to the Veteran.  A copy of that revocation 
was sent to the Veteran.

In April 2009, VA notified the Veteran of her options to 
appoint a new representative, if she desired to do so.  VA 
informed her that she had thirty days to respond and that 
if she did not do so, VA would assume that she wished to 
proceed without representation.  The Veteran did not 
respond to that notice, and, therefore, the Board will 
proceed accordingly.


FINDING OF FACT

The Veteran's migraine headaches are manifested by no more 
than characteristic prostrating attacks averaging more than 
one every two months over the last several months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A (West 2002 and Supp. 2008); 38 C.F.R. § 3.159, 
4.1, 4.7, 4.124a, Diagnostic Code 8100 (West 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
her claim of entitlement to an increased rating for her 
service connected migraine headaches.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. After reviewing the record, the 
Board finds that VA has met that duty.

In March 2005, VA received the Veteran's claim of 
entitlement to an increased rating for her service 
connected migraine headaches.  There is no issue as to 
providing an appropriate application form or completeness 
of the application.  Following the receipt of her claim, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete her claim, including 
the evidence to be provided by her and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the criteria for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating, the evidence had to show 
that such disability had worsened and the manner in which 
such worsening had affected the Veteran's employment and 
daily life.  She was provided specific notice of the rating 
criteria in a July 2007 statement of the case.  The claim 
was readjudicated in a December 2008 supplemental statement 
of the case. 

Following notice to the Veteran, the RO fulfilled its duty 
to assist the Veteran in obtaining identified and available 
evidence needed to substantiate her claim.  The RO obtained 
her service treatment records, as well as records 
reflecting her treatment after service at the Cherry Point 
Naval Air Station.  The RO also received a statement from 
the Veteran's husband.  In addition, VA examined the 
Veteran to determine the extent of the impairment due to 
her migraine headaches.  Finally, the Veteran was offered 
an opportunity to present pertinent evidence and testimony 
at a hearing on appeal; however, she declined that offer. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of her 
appeal.  She has not identified any outstanding evidence 
which could support her claim, and there is no evidence of 
any VA error in notifying or assisting her that could 
result in prejudice to her or otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the issue of 
entitlement to an increased rating for migraine headaches.

Analysis

The Veteran contends that her service-connected migraine 
headaches occur multiple times each week and that they 
impair her ability to work and to perform her activities of 
daily living.  Therefore, she maintains that a rating in 
excess of 10 percent is warranted.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where, as in the instant case, an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, a Veteran may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

Migraine headaches are rated in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average of once a month over last several 
months.  

A review of the evidence discloses that in service, the 
Veteran was treated on numerous occasions for migraine 
headaches.  Since her retirement from service, she has been 
treated at Cherry Point Marine Corps Air Station.  Despite 
her complaints of increasingly severe headaches, however, 
the frequency of her treatment has declined.  She reports 
that her headaches occur multiple times a week and that she 
takes medication, both by prescription and over-the-
counter.  However, she has only sought treatment on three 
or four occasions.  

During her November 2005 VA examination, the Veteran 
reported that her headaches caused blurred vision, facial 
swelling, red, watery, drooping eyes; neck pain; and 
nausea.  She reported losing three days of work per month 
due to migraines.  However, neither her treatment records, 
nor her examination reports show objective evidence of such 
manifestations.  In November 2005, she stated that at 
times, the headaches were so severe that she had to retreat 
to a dark room and lie down.  She reported that at those 
times, she would require 10 to 12 sleeping pills to go to 
sleep.  However, her treatment records are generally 
negative for any evidence that the Veteran's headaches are 
prostrating in nature, let alone at the rate of one 
prostrating headache per month over the last several 
months.  

While the Veteran and her husband report that the Veteran's 
headaches cause her to miss work and to and interfere with 
her performance of daily activities, the evidence of record 
does not substantiate those reports.  As noted, during her 
November 2005 VA examination, she reported that she missed 
three days of work per month due to headaches.  However, 
during her most recent VA examination in June 2008, she 
acknowledged that despite her headaches, she was able to go 
to work.  

As noted, the rating schedule percentages represent, as far 
as can practicably be determined, the average impairment in 
earning capacity in civilian occupations resulting from 
service-connected disability.  Hence, to help accurately 
resolve the question of the impact of the Veteran's 
migraine headaches on her ability to work or to perform the 
activities of daily living, VA requested supporting 
evidence.  It is reasonable to expect that if the Veteran 
actually suffered from headaches fifteen times per month, 
with each lasting six hours, that there would be evidence 
documenting lost work due to the nature of prostrating 
attacks that are associated with migraines.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100. 

Accordingly, in letters to the Veteran, dated in April, 
August, and November 2005 and May 2008, the RO noted that 
it needed supporting evidence from employers as well as 
treatment reports for headaches or physician's accounts of 
missed work.  The RO cited the importance of employer's or 
former employer's statements as to job performance, time 
lost, or other information regarding the way in which the 
Veteran's migraine headaches affected her ability to work.  
Despite those requests, the Veteran did not submit any such 
evidence, nor has she requested help from VA in obtaining 
such evidence.  Her failure to provide evidence 
corroborating the impact that migraines purportedly have on 
her ability to work raises grave questions as to the 
credibility of the appellant's self reported assertion that 
migraines cause either characteristic prostrating attacks 
occurring at least once a month, or very frequent 
prostrating attacks which, based on her claim, would cause 
severe economic inadaptability.  

It must be emphasized that VA's duty to assist the Veteran 
in the development of her claim is not a one-way street.  
Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's 
duty is just what it states, a duty to assist, not a duty 
to prove a claim with the claimant only in a passive role.  
If the Veteran wants help, she cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Finally, it must be noted that the appellant is service 
connected for migraine headaches.  Service connection is 
not in effect for tension headaches, or for headaches 
allegedly associated with high blood pressure.  

In light of the foregoing, the Board finds that taken 
together, the credible evidence of record shows that the 
manifestations of the Veteran's migraine headaches more 
nearly reflect the schedular criteria for the 10 percent 
rating currently in effect.  Accordingly, the appeal is 
denied.

In arriving at this decision, the Board considered the 
possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-
connected migraine headaches.  However, the evidence does 
not show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).
 


ORDER

A rating in excess of 10 percent for migraine headaches is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


